           Case 3:20-cv-01193   Document 1      Filed 07/22/20   Page 1 of 55




Rian Peck (they/them), OSB No. 144012
RPeck@perkinscoie.com
Thomas R. Johnson (he/him), OSB No. 010645
TRJohnson@perkinscoie.com
Misha Isaak (he/him), OSB No. 086430
MIsaak@perkinscoie.com
Nathan Morales (he/him), OSB No. 145763
NMorales@perkinscoie.com
PERKINS COIE LLP
1120 N.W. Couch Street, 10th Floor
Portland, OR 97209-4128
Telephone: 503.727.2000
Facsimile: 503.727.2222

Shane Grannum (he/him), pro hac vice pending
SGrannum@perkinscoie.com
Sarah Mahmood (she/her), pro hac vice pending
SMahmood@perkinscoie.com
PERKINS COIE LLP
700 13th Street, NW, Suite 800
Washington, D.C. 20005-3960
Telephone: 202.654.6200
Facsimile: 202.654.6211

Zachary Watterson (he/him), pro hac vice pending
ZWatterson@perkinscoie.com
PERKINS COIE LLP
3150 Porter Drive
Palo Alto, CA 94304-1212
Telephone: 650.838.4300
Facsimile: 650.838.4350

Kelly K. Simon (she/her), OSB No. 154213
ksimon@aclu-or.org
AMERICAN CIVIL LIBERTIES UNION
FOUNDATION OF OREGON
P.O. Box 40585
Portland, OR 97240
Telephone: 503.227.6928

Attorneys for Plaintiffs




                                                                Perkins Coie LLP
    COMPLAINT                                             1120 N.W. Couch Street, 10th Floor
                                                              Portland, OR 97209-4128
                                                                Phone: 503.727.2000
                                                                 Fax: 503.727.2222
           Case 3:20-cv-01193     Document 1   Filed 07/22/20   Page 2 of 55




                       UNITED STATES DISTRICT COURT

                                 DISTRICT OF OREGON

                                 PORTLAND DIVISION


CHRISTOPHER WISE, MICHAEL                 Case No. 3:20-cv-01193
MARTINEZ, CHRISTOPHER
DURKEE, and SAVANNAH                      COMPLAINT
GUEST, individuals,
                                          DEMAND FOR JURY TRIAL
                   Plaintiffs,

      v.

CITY OF PORTLAND, a municipal
corporation; OFFICER STEPHEN
B. PETTEY, in his individual
capacity; JOHN DOES 1-60,
individual and supervisory officers of
Portland Police Bureau; U.S.
DEPARTMENT OF HOMELAND
SECURITY; U.S. MARSHALS
SERVICE; JOHN DOES 61-100,
individual and supervisory officers of
the federal government,

                   Defendants.




                                                               Perkins Coie LLP
    COMPLAINT                                            1120 N.W. Couch Street, 10th Floor
                                                             Portland, OR 97209-4128
                                                               Phone: 503.727.2000
                                                                Fax: 503.727.2222
           Case 3:20-cv-01193    Document 1     Filed 07/22/20   Page 3 of 55




      Plaintiffs Christopher Wise, Michael Martinez, Christopher Durkee, and

Savannah Guest allege as follows:

                          NATURE OF THE ACTION
      1.     This is a civil rights action brought on behalf of protest medics who

have been providing care and comfort to the hundreds of people protesting nightly

in downtown Portland against white supremacy, police violence generally, and

police brutality against Black lives specifically.

      2.     Plaintiffs are protest medics who, in the face of tear gas, rubber

bullets, and other munitions, exercise their rights to free speech through their

service to the cause of equal treatment and absolute equality under the law, but

more fundamentally, they exercise their rights by creating a safer environment for

citizens to continue to express their desire for change.

      3.     As the protests continue, these protest medics have put their safety at

risk in order to keep protesters safe. They share a strong belief that the protests are

necessary to effectuate change in our community, and our country, and that their

service as protest medics is an expression of their commitment to these ideals.

      4.     The police and federal law enforcement officers, however, have

engaged in violent tactics in an effort to suppress the protests advocating massive

changes in the way we police in America. Despite clear expression to the police and

federal officers that these protest medics are there to assist others, and are not

violent in any way, the police and their federal counterparts have targeted medics

with rubber bullets, shoved them, sprayed tear gas at close range, arrested them,

and taken their property.

      5.     Plaintiffs seek monetary damages and prospective injunctive relief so

that they can continue their efforts to aid protesters.


                                                                 Perkins Coie LLP
1-   COMPLAINT                                             1120 N.W. Couch Street, 10th Floor
                                                               Portland, OR 97209-4128
                                                                 Phone: 503.727.2000
                                                                  Fax: 503.727.2222
            Case 3:20-cv-01193   Document 1     Filed 07/22/20     Page 4 of 55




                                     PARTIES
      6.      Plaintiff Michael Martinez is an individual residing in Multnomah

County, Oregon. He is a graduate student at Oregon Health & Sciences University

(“OHSU”), pursuing his doctorate degree in Medical and Molecular Genetics. He

serves as a protest medic at the Portland Protests.

      7.      Plaintiff Christopher Wise is an individual residing in Washington

County, Oregon. He maintains a full-time day job and, at night, uses his skills as a

former emergency medical technician (“EMT”) to render medical aid to protesters in

Portland.

      8.      Plaintiff Christopher Durkee is an individual residing in Lane County,

Oregon. He is a mental-health professional and trained EMT. He, with his partner

Plaintiff Guest, serves as a volunteer medic at many protests throughout Oregon,

including the Portland Protests.

      9.      Plaintiff Savannah Guest is an individual residing in Lane County,

Oregon. She maintains a full-time day job and, with her partner Plaintiff Durkee,

serves as a volunteer medic at many protests throughout Oregon, including the

Portland Protests.

      10.     Defendant City of Portland is a municipality incorporated in the State

of Oregon. As a local governmental entity, the City of Portland is a juridical entity

under 42 U.S.C. § 1983. The Portland Police Bureau is a department or division of

the City.

      11.     Officer Stephen B. Pettey is a police officer with the Portland Police

Bureau. Upon information and belief, he is the officer who wrongfully arrested

Plaintiff Martinez. He is sued in his individual capacity.




                                                                   Perkins Coie LLP
2-   COMPLAINT                                               1120 N.W. Couch Street, 10th Floor
                                                                 Portland, OR 97209-4128
                                                                   Phone: 503.727.2000
                                                                    Fax: 503.727.2222
            Case 3:20-cv-01193   Document 1    Filed 07/22/20   Page 5 of 55




      12.     Defendants John Does 1-20 are police officers employed by the City

who directly assaulted Plaintiffs. They are sued in their individual capacity.

      13.     Defendants John Does 21-30 are supervisory officials whose liability

could include their own culpable action or inaction in the training, supervision, or

control of their subordinates, their acquiescence in the constitutional deprivations

alleged here, or conduct showing a reckless or callous indifference to the rights of

Plaintiffs. They are sued in their individual capacity.

      14.     Defendants John Does 31-60 are individual and supervisory officers of

other law enforcement agencies, including but not limited to: the Clackamas County

Sheriff’s Office; Clark County Sheriff’s Office; Multnomah County Sheriff’s Office;

Washington County Sheriff’s Office; Port of Portland Police; Gresham Police;

Vancouver Police; Washougal Police; Oregon State Police; and the Oregon National

Guard, who are working under the Portland Police Bureau’s direction and control

pursuant to Portland Police Bureau Directive 635.10 § 7 (“The Bureau may request

assistance from other law enforcement agencies . . . The Bureau [Incident

Commander] shall maintain the authority to determine tactical objectives; direct

the overall police response (all agencies); and determine, when objectively

reasonable, how and when force may be used and when to deploy less lethal

munitions to address civil disturbance and/or disperse the crowd.”). Does 31-60 are

acting in concert with and agents of the City and Does 1-30. They are sued in their

individual capacity.

      15.     The Municipal Doe Defendants 1 (which includes Does 1-60) have

concealed their identities and their names or they are not yet fully known to

       1      Plaintiffs refer to Does 1-60 as the “Municipal Doe Defendants.” The
Municipal Doe Defendants, Defendant City of Portland, and Defendant Pettey are
collectively referred to as the “Portland Police.”

                                                                Perkins Coie LLP
3-   COMPLAINT                                            1120 N.W. Couch Street, 10th Floor
                                                              Portland, OR 97209-4128
                                                                Phone: 503.727.2000
                                                                 Fax: 503.727.2222
            Case 3:20-cv-01193   Document 1    Filed 07/22/20   Page 6 of 55




Plaintiffs. On information and belief, Does 1-60 are responsible for the conduct

alleged herein.

      16.     Defendant U.S. Department of Homeland Security (“DHS”) is a federal

agency of the United States. DHS contains the United States Customs and Border

Protection, Immigration and Customs Enforcement, the Transportation Security

Administration, the Coast Guard, and the Federal Protective Service. On

information and belief, federal officers from these parts of DHS perpetrated some of

the injuries alleged below.

      17.     Defendant U.S. Marshals Service (“USMS”) is a federal agency within

the United States Department of Justice.

      18.     Defendants John Does 61-80 are individual and supervisory law-

enforcement officers employed by USMS and DHS who directly assaulted Plaintiffs

and otherwise violated their rights as articulated below. They are sued in their

individual capacity.

      19.     Defendants John Does 81-100 are supervisory officials whose liability

could include their own culpable action or inaction in the training, supervision, or

control of their subordinates, their acquiescence in the constitutional deprivations

alleged here, or conduct showing a reckless or callous indifference to the rights of

Plaintiffs. They are sued in their individual capacity.

      20.     The Federal Doe Defendants (which includes Does 61-100) 2 have

concealed their identities and their names or they are not yet fully known to

Plaintiffs. On information and belief, Does 61-100 are responsible for the conduct

alleged herein.

       2      Plaintiffs refer to Does 61-100 as the “Federal Doe Defendants.” The
Federal Doe Defendants, Defendant USMS, and Defendant DHS are collectively
referred to as the “Federal Defendants.”

                                                                Perkins Coie LLP
4-   COMPLAINT                                            1120 N.W. Couch Street, 10th Floor
                                                              Portland, OR 97209-4128
                                                                Phone: 503.727.2000
                                                                 Fax: 503.727.2222
               Case 3:20-cv-01193   Document 1    Filed 07/22/20   Page 7 of 55




                           JURISDICTION AND VENUE
         21.     This Court has subject matter jurisdiction over Plaintiffs’ claims that

Defendants have violated Plaintiffs’ federal constitutional rights under 28 U.S.C. §§

1331 and 1343, because Plaintiffs’ causes of action arise under 42 U.S.C. § 1983 and

28 U.S.C. §§ 2201 and 2202.

         22.     Venue is proper in the U.S. District Court for the District of Oregon

under 28 U.S.C. § 1391(b), because a substantial part of the events or omissions

giving rise to Plaintiffs’ claims occurred in the District of Oregon and because

Defendants are subject to personal jurisdiction in the District of Oregon.
                                    ALLEGATIONS
A.       Minneapolis police officer Derek Chauvin murdered George Floyd,
         sparking worldwide protests against systemic racism in American
         policing.
         23.     On May 25, 2020, Minneapolis police officer Derek Chauvin kneeled on

George Floyd’s neck for 8 minutes and 46 seconds, as Mr. Floyd repeatedly pleaded

for his life: “I can’t breathe.” “I can’t breathe.” “I can’t breathe.” “I can’t breathe.”

More than twenty times. Officer Chauvin’s colleagues stood by and did nothing to

intervene. Mr. Floyd’s murder was caught on video, and that footage quickly

circulated nationally and internationally.

         24.     Mr. Floyd’s murder occurred around two months after police officers in

Louisville, Kentucky burst into Breonna Taylor’s home and murdered her, shooting

her eight times while she laid in her own bed. Ms. Taylor was an EMT and aspiring

nurse.

         25.     Ms. Taylor and Mr. Floyd were the latest among many dozens of Black

people murdered or wrongfully killed by America’s police in just the last few years.

Widely-known victims include Michael Brown, Sandra Bland, Eric Garner, Philando


                                                                   Perkins Coie LLP
5-   COMPLAINT                                               1120 N.W. Couch Street, 10th Floor
                                                                 Portland, OR 97209-4128
                                                                   Phone: 503.727.2000
                                                                    Fax: 503.727.2222
            Case 3:20-cv-01193   Document 1     Filed 07/22/20    Page 8 of 55




Castile, Freddie Gray, Tamir Rice, Elijah McClain, and more. There also are victims

whose names and stories are not amplified enough—primarily Black women and

Black transgender Americans—such as India Kager, Aiyana Stanley-Jones, Layleen

Polanco Xtravaganza, Tanisha Anderson, Monika Diamond, Rekia Boyd, Miriam

Carey, Tony McDade, and Darnisha Harris. The names continue.

      26.     Of course, death is not the only potential consequence Black Americans

disproportionately face in America’s criminal legal system: Nationally, and in

Portland specifically, Black, Indigenous, and People of Color, are more likely to be

profiled, stopped, arrested, charged, convicted, and imprisoned, and they often

receive longer and harsher sentences.

B.    In the wake of George Floyd’s murder, protesters in Portland have
      maintained a vigilant effort against police brutality in any form.
      27.     The protest movement that erupted after George Floyd’s murder has

served as an indictment of racist and brutal policing practices, and it has forced

states, cities, and non-Black citizens to reckon—in many cases, for the first time—

with their history of participating in, and perpetuating, white supremacy. Indeed,

in the words of Black-studies educator and writer Walidah Imarisha, “Oregon was

founded as a racist white utopia.” 3

      28.     The history of this State is steeped in racism, having been founded as a

whites-only territory. Oregon’s founders implemented Black exclusionary laws

designed to prevent Black people from living here. When Oregon became a state,

these Black exclusionary laws—which provided that Black people outside Oregon

were not permitted to “come, reside, or be within” the State, prevented Black


       3      Tiffany Camhi, A Racist History Shows Why Oregon Is Still So White, Or.
Public Broadcasting (June 10, 2020 11:12 AM), https://www.opb.org/news/article/oregon-
white-history-racist-foundations-black-exclusion-laws/.

                                                                  Perkins Coie LLP
6-   COMPLAINT                                              1120 N.W. Couch Street, 10th Floor
                                                                Portland, OR 97209-4128
                                                                  Phone: 503.727.2000
                                                                   Fax: 503.727.2222
            Case 3:20-cv-01193   Document 1     Filed 07/22/20   Page 9 of 55




Oregonians from owning land or entering contracts, and prescribed punishment for

those who, employed, “harbor[ed],” or otherwise helped them—were enshrined in

the Oregon Constitution. They remained in the Oregon Constitution until 2002—

only 18 years ago—and even then, around 30% of Oregonians voted to keep the

racist clause.

      29.     By their conduct, the Portland Police are no exception to the systemic

racism inherent in policing nationwide, as local police officers have committed

disproportionate violence against Black lives. In 2003, Portland police officers shot

21-year-old Kendra James during a traffic stop. In 2004, they shot James Jahar

Perez. In 2006, they beat James Chasse Jr. to death while he was experiencing a

mental-health crisis in their custody. In 2010, they shot 25-year-old Aaron

Campbell. In 2011, Darris Johnson. In 2017, they shot 17-year-old Quanice Hayes.

And in 2018, they shot 27-year-old Patrick Kimmons.

      30.     The protests in Portland came within days of Mr. Floyd’s murder.

Protesters took to the streets of Portland in large number, beginning on May 29,

2020. They have continued every night since—or for more than 50 days, as of the

date of filing this Complaint. The protesters are dedicated to real change and show

no sign of being deterred by the police violence described herein. In fact, the police

violence only serves to strengthen their resolve, as is memorialized in the familiar

protest chant: “No Justice? No Peace!”

      31.     Protests have primarily occurred at places symbolic of Oregon’s racist

history, specifically as it relates to criminal justice and police brutality. Though

demonstrations have taken place at the Portland police-union headquarters in

North Portland and the Multnomah County Sheriff’s Office in East Portland, they

have for the most part been held downtown in Chapman and Lownsdale Squares,


                                                                 Perkins Coie LLP
7-   COMPLAINT                                             1120 N.W. Couch Street, 10th Floor
                                                               Portland, OR 97209-4128
                                                                 Phone: 503.727.2000
                                                                  Fax: 503.727.2222
         Case 3:20-cv-01193        Document 1      Filed 07/22/20     Page 10 of 55




City parks surrounded by institutions of governance: Multnomah County Justice

Center, Mark O. Hatfield Federal Courthouse, Portland City Hall, and the

Multnomah County Courthouse.

      32.    For nearly as many nights as the protests have occurred, the Portland

Police have responded with outsized displays of force that affect hundreds, and

sometimes thousands, of peaceful protesters. Figure 1 depicts the Portland Police,

ready to face protesters on a typical night of peaceful protests.




     Figure 1: Portland Police officers in riot gear and a cloud of tear gas, taken by John
     Rudoff on June 19, 2020.
      33.    Clad in riot gear, the Portland Police bull-rush crowds of people,

shoving protesters to the ground, and hitting them with clubs and other

instruments until, in spite of pain or injury, they get up. Videos:

             •   https://twitter.com/MrOlmos/status/1284417770973626371?s=20



                                                                      Perkins Coie LLP
8-   COMPLAINT                                                  1120 N.W. Couch Street, 10th Floor
                                                                    Portland, OR 97209-4128
                                                                      Phone: 503.727.2000
                                                                       Fax: 503.727.2222
            Case 3:20-cv-01193   Document 1    Filed 07/22/20   Page 11 of 55




               •   https://twitter.com/tuckwoodstock/status/1284734198926852097?s=

                   20

      34.      They shoot protesters with rubber bullets and other impact munitions.

They beat them with truncheons. They pull their masks down and spray bear mace

in their eyes at dangerously close ranges.

      35.      The Portland Police have perpetrated many of these assaults after they

already have drenched protesters, and much of their surrounding area, in thick

clouds of tear gas.

      36.      The Portland Police’s indiscriminate use of pepper spray, bear mace,

and tear gas is especially concerning in light of the COVID-19 pandemic. That is

because those weapons all are designed to make peoples’ eyes water and burn, to

make people spit, cough, choke, retch, vomit, and to make mucous pour from their

noses. Those are all ways COVID-19 can spread.

      37.      The Portland Police drive riot vans with officers lined on running

boards around downtown Portland, collecting slower (often injured) protesters and

arresting them without probable cause.
      38.      The Portland Police also tackle protesters riding their bikes away from

the protest area in broad daylight, running up and giving them a knee to the gut for

extra measure. Video:

https://twitter.com/DanMcKATU/status/1283748895600721920?s=20

C.    The President deploys federal officers, including the Federal
      Defendants, to “quell” Portland protests.
      39.      About a month after the protests began, President Trump issued an

Executive Order on Protecting American Monuments, Memorials, and Statues and




                                                                 Perkins Coie LLP
9-   COMPLAINT                                             1120 N.W. Couch Street, 10th Floor
                                                               Portland, OR 97209-4128
                                                                 Phone: 503.727.2000
                                                                  Fax: 503.727.2222
           Case 3:20-cv-01193     Document 1     Filed 07/22/20    Page 12 of 55




Combating Recent Criminal Violence (the “Executive Order”). 4 In it, he vilified the

protesters’ political views, stating that many of them “have explicitly identified

themselves with ideologies — such as Marxism — that call for the destruction of the

United States system of government.”

       40.    Incredibly, the President also declared that state and local

governments had, in the face of mass protests, “lost the ability to distinguish

between the lawful exercise of rights to free speech and assembly and unvarnished

vandalism.” The President of the United States also asserted that State and local

governments’ sometimes brutal and militaristic police response to the protests had

so far been inadequate, representing an “abdication of their law enforcement

responsibilities in deference to [the protesters’ alleged] violent assault” and a

“surrender[] to mob rule.”

       41.    Purportedly acting under color of the Executive Order, DHS and the

USMS deployed or operationalized special forces in Portland. Upon information and

belief, this occurred soon before the July 4 protests.

       42.    The agencies for whom these forces worked was initially a mystery to

many in Portland. Upon information and belief, they are rapid response teams that

include members of the USMS, as well as DHS’s Customs and Borders Protection

(CBP), Immigration and Customs Enforcement (ICE), the Transportation Security

Administration (TSA), the Coast Guard, and the Federal Protective Service (FPS).

They include specially trained tactical units such as the Border Patrol Tactical Unit

(BORTAC), which is normally tasked with investigating violent drug smuggling

organizations.


       4
            https://www.whitehouse.gov/presidential-actions/executive-order-protecting-
american-monuments-memorials-statues-combating-recent-criminal-violence/

                                                                   Perkins Coie LLP
10- COMPLAINT                                                1120 N.W. Couch Street, 10th Floor
                                                                 Portland, OR 97209-4128
                                                                   Phone: 503.727.2000
                                                                    Fax: 503.727.2222
         Case 3:20-cv-01193       Document 1      Filed 07/22/20    Page 13 of 55




      43.    The majority of DHS’s and USMS’s teams wear either black or

camouflage military garb, without clear identification of the agency with which they

are associated. There also is no discernible identifying information about the

officers. They stand, upon arrival, ready only for combat. (See Figure 2.)




    Figure 2: Federal Officers brandish their weapons at protesters, taken by John Rudoff
    on June 16, 2020.
      44.    DHS’s and USMS’s officers use many of the same weapons against

protesters that the Portland Police deploy.




                                                                    Perkins Coie LLP
11- COMPLAINT                                                 1120 N.W. Couch Street, 10th Floor
                                                                  Portland, OR 97209-4128
                                                                    Phone: 503.727.2000
                                                                     Fax: 503.727.2222
         Case 3:20-cv-01193       Document 1      Filed 07/22/20     Page 14 of 55




      45.     Some also carry AR-15 rifles, stocked with what appears to be live

ammunition.




   Figure 3: Federal Officer on left is carrying an AR-15 with what appears to be live
   ammunition. Photo by John Rudoff.
      46.     When DHS’s and USMS’s federal troops arrived, they turned the Mark
O. Hatfield Federal Courthouse into a quasi-bunker. They built walls surrounding

the front courthouse windows and most doors. The walls have functioning cut-out

doors, as well as eye-level retractable cut-outs from which they can shoot weapons

or direct the long-range acoustic device (LRAD)—a speaker system and sound

energy weapon developed in the early 2000s for use by the U.S. military in foreign

wars—at Oregonians. An LRAD has a maximum range of 8,900 meters. At 20

meters, it has an output of 110-130 dB, which can cause pain. At 1 meter, it has an

output of 162 dB. Hearing loss, prolonged pain, and ringing have been reported as a



                                                                     Perkins Coie LLP
12- COMPLAINT                                                  1120 N.W. Couch Street, 10th Floor
                                                                   Portland, OR 97209-4128
                                                                     Phone: 503.727.2000
                                                                      Fax: 503.727.2222
         Case 3:20-cv-01193      Document 1     Filed 07/22/20   Page 15 of 55




result of LRAD use. Video depicting the sound:

https://twitter.com/MrOlmos/status/1282194215481430016?s=20

      47.      Those, such as Plaintiffs, who have been subjected to the federal tear

gas describe it as “spicier” than the Portland Police’s tear gas. Regardless, DHS’s

and USMS’s officers use a lot of it, engulfing city blocks in opaque, chemical clouds.

A video from this week’s protests:

https://twitter.com/tuckwoodstock/status/1285482965707837440?s=20

      48.      They also have creative, medieval-seeming ways of distributing tear

gas across large groups of protesters seeking to have their voices heard. Video:

https://twitter.com/tuckwoodstock/status/1284017726487314433?s=20
      49.      Protesters exposed to the Federal Defendants’ tear-gas attacks have

complained of long-lasting effects beyond the immediate physical symptoms. There

have been reports of persistent mental fog, drowsiness, grogginess, nausea,

diarrhea, loss of appetite, sustained asthma flare-ups, and increased or interrupted

menstrual cycles—many of which symptoms Plaintiffs themselves have

experienced.

      50.      On the night of July 11, following one such tear gas attack, several

individuals began walking back toward the federal courthouse to continue the

protests. The Federal Defendants remained on guard outside. A 26-year-old named

Donavan La Bella stood on the City sidewalk in front of the federal courthouse and,

with two arms, raised a boom box above his head. Federal officers shot a tear gas

canister in his direction. He tried to lightly kick it away from his immediate vicinity

and, when his kick proved too gentle, he tossed it away with insufficient force to

come anywhere near the federal officers. As he raised his stereo again, an officer of

one of the Federal Defendants shot him in the head with an impact munition. Mr.


                                                                 Perkins Coie LLP
13- COMPLAINT                                              1120 N.W. Couch Street, 10th Floor
                                                               Portland, OR 97209-4128
                                                                 Phone: 503.727.2000
                                                                  Fax: 503.727.2222
         Case 3:20-cv-01193     Document 1      Filed 07/22/20     Page 16 of 55




La Bella has been hospitalized since. He suffered catastrophic injury as a result of

the officer’s action, requiring facial reconstruction surgery, and potentially suffering

permanent brain damage.




                    Figure 4: La Bella, one week after recovery.
      51.    Days later, reports began surfacing of federal officers in unmarked

uniforms in unmarked vehicles abducting suspected protesters who were walking

away from the protest area on the sidewalk. See Declaration of Mark Pettibone,

Rosenblum v. John Does 1-10 et al, No. 3:20-cv-01161 (D. Or. July 20, 2020), ECF

No. 7 (“Pettibone Decl.”) ¶¶ 2-3. At least one of the abductees had his hat pulled

over his eyes as he was placed by two officers of the Federal Defendants into the

unmarked van and whisked away. He was taken somewhere for questioning and


                                                                   Perkins Coie LLP
14- COMPLAINT                                                1120 N.W. Couch Street, 10th Floor
                                                                 Portland, OR 97209-4128
                                                                   Phone: 503.727.2000
                                                                    Fax: 503.727.2222
            Case 3:20-cv-01193   Document 1    Filed 07/22/20   Page 17 of 55




then released. Video:

https://twitter.com/sparrowmedia/status/1283436911307218948?s=20.

      52.      Aside from the bizarre vehicular kidnappings, DHS’s and USMS’s

officers also violently tackle and arrest protesters suspected of minor offenses and

drag them into the federal courthouse. On information and belief, these arrests are

not supported by probable cause, given the number of protesters, the lack of light,

and the general bustle of the crowd. Video:

https://twitter.com/LindseyPSmith7/status/1282237570475155456?s=20

D.    The Municipal and Federal Defendants’ stated justification for their
      violence.
      53.      The Portland Police has attempted to justify their treatment of the

protesters, and Plaintiffs (as Protest Medics), by claiming that protesters have

thrown objects, including soda cans and small rocks, at its officers.




                                                                Perkins Coie LLP
15- COMPLAINT                                             1120 N.W. Couch Street, 10th Floor
                                                              Portland, OR 97209-4128
                                                                Phone: 503.727.2000
                                                                 Fax: 503.727.2222
            Case 3:20-cv-01193      Document 1      Filed 07/22/20    Page 18 of 55




      54.       Acting Secretary of Homeland Security Chad Wolf has also published

the Federal Defendants’ supposed rationale for waging war on Portland’s citizens

protesting widespread police brutality. Those reasons: graffiti, more graffiti, and

protesters tossing “animal seed” (pig feed) at riot-gear clad officers. Figure 5 depicts

some highlights from the Federal Defendants’ justifications. 5




          Figure 5: Screenshot of a since-deleted Tweet from Acting Secretary Wolf dated
          July 17, 2020.

E.    Protest medics play a central role in the ongoing protests.
      55.       Amid the nightly violence wrought by the Portland Police and Federal

Defendants, protest medics like Plaintiffs play a vital role in giving voice to the



      5
               https://www.dhs.gov/news/2020/07/16/acting-secretary-wolf-condemns-rampant-
long-lasting-violence-portland

                                                                       Perkins Coie LLP
16- COMPLAINT                                                    1120 N.W. Couch Street, 10th Floor
                                                                     Portland, OR 97209-4128
                                                                       Phone: 503.727.2000
                                                                        Fax: 503.727.2222
          Case 3:20-cv-01193     Document 1     Filed 07/22/20   Page 19 of 55




protesters. In the face of often violent police action, these medics deliver medical

care in furtherance of the anti-racist ideals at the core of the protests.

      56.    Protest medics offer a range of services, among them: distributing eye

wash and eye wipes to protesters in anticipation of tear gas attacks, offering

personal protective equipment so that protesters can observe COVID-19 physical

distancing protocols, ensuring that protesters remain adequately hydrated and fed,

and rendering direct care when police injure protesters.

      57.    Protest medics have different degrees of first-aid training and a variety

of backgrounds. Some are nurses, others graduate students, others medical

residents, and others still are people who hold day jobs and have basic first-aid

training or former EMT experience. The protest medics coordinate with one another

to discern who has credentials to provide higher levels of care, and they ensure that

they only provide the care they are qualified to provide.

      58.    The protest medics view what they do as an act of protest, and a form

of speech and expression. By their presence, they send a message to all protesters,

journalists, and neutral legal observers that someone will be there to care for them,

even when the Portland Police and the Federal Defendants are actively harming

them. The protest medics work to prevent all who attend the demonstrations from

developing illness or injury, so they can continue protesting, documenting the

protests, or providing legal observation at the protests.

      59.    The protest medics’ aid is necessary to provide a relatively safer

environment for protesters to exercise their rights to free speech. The police-

inflicted injuries that protest medics have treated include, among other things:

                 a. traumatic brain injuries;

                 b. trauma-induced seizures;


                                                                  Perkins Coie LLP
17- COMPLAINT                                               1120 N.W. Couch Street, 10th Floor
                                                                Portland, OR 97209-4128
                                                                  Phone: 503.727.2000
                                                                   Fax: 503.727.2222
         Case 3:20-cv-01193       Document 1   Filed 07/22/20   Page 20 of 55




                 c. five lacerated scalps;

                 d. a lacerated hand with a visible tendon;

                 e. broken bones, including a finger, a pinkie toe, and metatarsals;

                 f. a lacerated foot;

                 g. abrasions and avulsions;

                 h. contusions;

                 i. an ankle sprain;

                 j. eye and skin irritation;

                 k. and asthma attacks.

      60.    Given the degree of risk that merely attending a protest presents to

protesters, journalists, neutral legal observers, and even other protest medics, on

nights when there are few or no protest medics, many would-be protest attendees

choose not to participate, or leave earlier than they wish to, for fear that they will

not have access to care in the likely event the police hurt them.

      61.    Aside from coordinating about their relative training levels at the

beginning of each night, the protest medics work to communicate with one another

on a regular basis throughout the protest. Many of them carry walkie-talkies so

they can call for help and let each other know where they are needed. They also use

a “buddy system” whenever possible, not necessarily always working together, but

at least keeping track of their “buddy’s” whereabouts and remaining in the same

general vicinity as one another. They work to share supplies and different

techniques they develop as the protests go on.

F.    The police’s pattern of intentionally targeting and retaliating against
      the protest medics.
      62.    While they work as protest medics, Plaintiffs often are left in the

impossible position of complying with the orders of law enforcement while rendering

                                                                 Perkins Coie LLP
18- COMPLAINT                                              1120 N.W. Couch Street, 10th Floor
                                                               Portland, OR 97209-4128
                                                                 Phone: 503.727.2000
                                                                  Fax: 503.727.2222
            Case 3:20-cv-01193   Document 1    Filed 07/22/20   Page 21 of 55




aid to injured protesters, journalists, and legal observers. Since the beginning of the

protests, the Portland Police have indiscriminately attacked, and at times have

specifically targeted protest medics, including Plaintiffs, during their service to the

protests.

      63.      Since the Federal Defendants arrived in Portland, they have done the

same thing.

      64.      The Portland Police’s and Federal Defendants’ conduct has intimidated

medics or otherwise worn them so thin that they feel they cannot continue

attending protests with the frequency required to protect the health and safety of

protesters. Defendants’ conduct is part of a longstanding pattern of assaulting and

threatening protest medics to prevent them from rendering aid to protesters,

journalists, neutral legal observers, and their fellow protest medics.

      1.       The Portland Police repeatedly injure Plaintiff Wise.
      65.      Plaintiff Wise is a former EMT and one of the few Black men serving

as a protest medic in Portland. He has attended the Portland Protests nearly every

night since May 29, with the exception of Sundays and days on which he was too

injured by police to continue to render adequate aid.

      66.      When serving as a protest medic, Plaintiff Wise wears, and has always

worn, a black, waxed denim jacket with the words “medic” and the medic symbol

painted in red across the back, as well as brightly colored duct-taped medic symbols

on both upper arms and the chest. He quite openly carries medical supplies on his

person at all times.

      67.      He does not interfere with the police or federal agents when he is at

the protests, either when he is rendering aid or standing by “on call” for a medical

need to arise. At times, he directs jokes at officers to diffuse tension between


                                                                 Perkins Coie LLP
19- COMPLAINT                                              1120 N.W. Couch Street, 10th Floor
                                                               Portland, OR 97209-4128
                                                                 Phone: 503.727.2000
                                                                  Fax: 503.727.2222
         Case 3:20-cv-01193     Document 1     Filed 07/22/20   Page 22 of 55




protesters and officers—he has found that making protesters laugh can give them a

sense of calm in otherwise fraught moments.

      68.    Plaintiff Wise often renders aid by attempting to prevent injury

altogether. He tries to clear paths for cars to drive safely through protest areas. He

advocates for protesters to not throw objects toward officers in retaliation to the

officers’ actions. In other words, he practices a form of “preventive medicine” by

working to promote civil disobedience and peaceful assembly.

      69.    Nevertheless, the Portland Police and Federal Defendants have

severely injured him multiple times and have threatened him with physical harm

essentially every night he has attended the protests.

             a.     The Portland Police shoot Plaintiff Wise with a rubber
                    bullet.
      70.    Plaintiff Wise served as a protest medic in his usual medic garb, on

June 2, a night later referred to by protesters as “Tear Gas Tuesday.”

      71.    While standing close to the sidewalk near a group of protesters in the

road, Plaintiff Wise saw a tear gas canister on the ground in the middle of the road

and then a cloud of tear gas appeared. During this tear-gas attack, Plaintiff Wise

attempted to pull a fallen protester out of the cloud of tear gas and helped move the

protester to safety on a nearby bench. Plaintiff Wise then examined the protester’s

minor injuries.

      72.    As Plaintiff Wise tended to the protester, one of the Municipal Doe

Defendants (a Portland Police officer) shot him in the shin with a rubber bullet. The

bullet penetrated his skin through his pants, all the way to his shin bone.




                                                                Perkins Coie LLP
20- COMPLAINT                                             1120 N.W. Couch Street, 10th Floor
                                                              Portland, OR 97209-4128
                                                                Phone: 503.727.2000
                                                                 Fax: 503.727.2222
          Case 3:20-cv-01193        Document 1       Filed 07/22/20    Page 23 of 55




       73.     Plaintiff Wise cleaned his wound, but it later became infected. He

sought medical attention and took a seven-day course of antibiotics. To date, the

wound still has not closed, let alone healed.




 Figure 6: An image of Wise's leg taken immediately after his injury was sustained on
 June 2, 2020 (left), and an image of Wise's leg taken June 29, 2020 after the resulting
 infection cleared following a 10-day course of antibiotics (right).

               b.      The Portland Police throw a flash-bang grenade at
                       Plaintiff Wise’s foot.
       74.     Plaintiff Wise also served as a protest medic on June 21, again dressed

in his medic attire.

       75.     As he stood in a tear-gas filled street with both hands raised, one of

the Municipal Doe Defendants (a Portland Police officer) threw a flash bang that

struck his foot.

       76.     It burned a hole through his shoe and sock and sprained his foot.



                                                                        Perkins Coie LLP
21- COMPLAINT                                                     1120 N.W. Couch Street, 10th Floor
                                                                      Portland, OR 97209-4128
                                                                        Phone: 503.727.2000
                                                                         Fax: 503.727.2222
          Case 3:20-cv-01193       Document 1    Filed 07/22/20   Page 24 of 55




                c.    The Portland Police spray bear mace in Plaintiff Wise’s
                      eyes.
      77.       Plaintiff Wise served as a protest medic on June 28, wearing his medic

clothes as usual.

      78.       Plaintiff Wise witnessed a wall of protesters develop in front of police

officers. He then saw police officers push the wall of protesters back. As the

protesters reluctantly complied with the officers’ requests, Plaintiff Wise witnessed

police officers begin to bear mace protesters and hit them with batons.

      79.       After 10pm that evening, Plaintiff Wise watched a Portland Police

officer, at close range, spray a protester’s eyes with bear mace. Plaintiff Wise rushed

to the protester to pull them out of harm’s way and administer necessary medical

aid to the protester.

      80.       As Plaintiff Wise reached the protester, one of the Municipal Doe

Defendants (the Portland Police officer) turned the bear mace on Plaintiff Wise,

spraying him directly in the eyes at a distance of no more than 6 inches. As he felt

his eyes burn, and struggled to see, Plaintiff Wise sought shelter with the help of

others and flushed his eyes for 45 minutes. Thereafter, despite the injuries to his
face and body, Plaintiff Wise continued his service to the protests later that night.

                d.    The Portland Police “bull rush” Plaintiff Wise.
      81.       Plaintiff Wise also served as a protest medic at the protests in

downtown Portland on the evening of July 4, a night a of explosive violence

perpetrated by the Portland Police. Upon information and belief, federal USMS
agents also participated in crowd-control activities that evening and contributed to

the violence.

      82.       A few protesters, out of around 1,000 protest attendees, shot fireworks

in the area, including at nearby buildings. The Portland Police declared a “riot,”


                                                                   Perkins Coie LLP
22- COMPLAINT                                                1120 N.W. Couch Street, 10th Floor
                                                                 Portland, OR 97209-4128
                                                                   Phone: 503.727.2000
                                                                    Fax: 503.727.2222
          Case 3:20-cv-01193       Document 1   Filed 07/22/20   Page 25 of 55




tear gassed the crowd, and formed a riot line and began pushing protesters away

from the Justice Center to the north, toward East Burnside.

      83.    Plaintiff Wise stayed toward the front of the protest line, about two or

three rows back from the riot line. He walked backward, facing the police, to watch

for any potential injuries. That day, as he did each time he served as a protest

medic, Plaintiff Wise displayed a brightly colored cross on the back, chest, and both

sleeves of his jacket, and wore medical supplies around his waist.

      84.    Plaintiff Wise noticed that one officer had Number 67 in place of a

name tag. He made a joke directed at Officer No. 67 (one of the Municipal Doe

Defendants in this Complaint), to the effect of the officer not understanding why

kids like the delicious taste of Cinnamon Toast Crunch.

      85.    Suddenly, and without any notice or provocation, Officer No. 67

brushed past two protesters and charged at Plaintiff Wise from a distance between

10 and fifteen feet. At speed, Officer No. 67 forcefully shoved Plaintiff Wise to the

ground.

      86.    Plaintiff Wise’s glasses flew off his face and his cell phone, which

remained in his back pocket, shattered from the force of his impact to the ground.

      87.    Plaintiff Wise suffered a sprained shoulder and a wound the size of a

quarter on his palm. For the rest of the evening, he was hindered from providing

medical aid because he was profusely bleeding from one hand and had reduced

mobility in his shoulder.

      88.    As a result of the shoulder injury, Plaintiff Wise was unable to go to

his regular job for over a week.




                                                                 Perkins Coie LLP
23- COMPLAINT                                              1120 N.W. Couch Street, 10th Floor
                                                               Portland, OR 97209-4128
                                                                 Phone: 503.727.2000
                                                                  Fax: 503.727.2222
           Case 3:20-cv-01193   Document 1    Filed 07/22/20   Page 26 of 55




              e.    Some of the Federal Doe Defendants shoot Plaintiff Wise
                    with pepper balls.
      89.     Plaintiff Wise served as a protest medic at the Portland protests on

July 14.

      90.     When the Portland Police began “kettling” the protest attendees—tear

gassing protesters at all angles, thereby eliminating paths for them to escape—Wise

stood in the middle of Lownsdale Square to watch for any potential medical

complications protesters might experience from tear gas, such as severe asthma

attacks. Lownsdale Square is not on, and does not contain, any federal property.

      91.     As he stood there, some of Federal Doe Defendants repeatedly shot

him in the legs with pepper balls.

      92.     Plaintiff Wise experienced temporary pain from the pepper balls,

which hit him in the shin above guards that Wise tied around his leg to protect the

open wound that was still present from a month and a half earlier.




                                                                Perkins Coie LLP
24- COMPLAINT                                             1120 N.W. Couch Street, 10th Floor
                                                              Portland, OR 97209-4128
                                                                Phone: 503.727.2000
                                                                 Fax: 503.727.2222
          Case 3:20-cv-01193        Document 1      Filed 07/22/20     Page 27 of 55




              f.     The remaining police violence blurs together.
        93.   Aside from those more severe injuries, the Portland Police and Federal

Defendants have thrown or shot flashbang grenades and teargas canisters directly

at Plaintiff Wise.




  Figure 7: Wise, with hands raised, nearly hit with a tear gas canister shot in his direction.

        94.   On at least one of those occasions, Plaintiff Wise had not had the

opportunity to don his gas mask, and the tear gas caused him to have a severe

asthma attack.

        95.   On another night, the Portland Police used the LRAD at full volume
and at an improper distance from where Plaintiff Wise and other protest attendees

were.




                                                                       Perkins Coie LLP
25- COMPLAINT                                                    1120 N.W. Couch Street, 10th Floor
                                                                     Portland, OR 97209-4128
                                                                       Phone: 503.727.2000
                                                                        Fax: 503.727.2222
           Case 3:20-cv-01193   Document 1     Filed 07/22/20   Page 28 of 55




      2.      The Portland Police wrongfully arrest Plaintiff Martinez.
      96.     Plaintiff Martinez is a graduate student at OHSU, pursuing a

doctorate degree in Cellular and Molecular Genetics. Specifically, he studies gene

editing for phenylketonuria (PKU), an inborn error of metabolism that results in

decreased metabolism of the amino acid phenylalanine. Infants are tested for PKU

shortly after birth and there currently is no genetic cure.

              a.    Plaintiff Martinez first attended the protests as a
                    “civilian” protester, and then determined he needed to
                    use his skills, voice and affiliation with OHSU to serve as
                    a protest medic.
      97.     Plaintiff Martinez began attending the Portland protests as a “civilian”

protester on June 2, Tear Gas Tuesday. He participated in the protests that night

with another OHSU graduate student.

      98.     The June 2 protest began in Pioneer Square and was peaceful, with the

crowd chanting and a few people addressing the protesters on a megaphone. Around

9:10 p.m., the protesters marched as a group a couple of blocks east to Third

Avenue.

      99.     Portland Police met them in full riot gear around 9:25 p.m. The police
formed lines surrounding the protesters to the east and south.

      100.    Plaintiff Martinez was not engaged in any conduct that presented a

danger or threat to public safety, and he also did not see any other protesters

engaged in conduct in any way threatening to any police officer.

      101.    The protest had been peaceful up to this point. Given the stark
contrast between the peaceful protest, and the officers in full riot gear, the

protesters chanted: “Take off your riot gear! We don’t see no riot here!”




                                                                 Perkins Coie LLP
26- COMPLAINT                                              1120 N.W. Couch Street, 10th Floor
                                                               Portland, OR 97209-4128
                                                                 Phone: 503.727.2000
                                                                  Fax: 503.727.2222
          Case 3:20-cv-01193     Document 1      Filed 07/22/20   Page 29 of 55




      102.   Suddenly—and only within about five minutes of their arrival to the

demonstration—the Portland Police began indiscriminately shooting tear gas and

munitions into the crowd, for no apparent reason.

      103.   After ingesting the tear gas, Plaintiff Martinez had difficulty breathing

and seeing, his eyes burned, and he suffered from confusion and general grogginess,

among other symptoms.

      104.   The Portland Police struck Plaintiff Martinez’s OHSU colleague, with

a rubber bullet or similar munition on her upper thigh, causing her pain and

extensive bruising that lasted for days.

      105.   The police violence Plaintiff Martinez witnessed—and experienced

firsthand—strengthened his belief that protesting police brutality was necessary

and important. So, after recovering from Tear Gas Tuesday, he resumed attending

the protests on June 5, at the Justice Center.

      106.   That night, the Portland Police used the “kettling” tactic to tear gas

the peaceful protesters from all angles—cutting off any path for escape. Among the

protesters he saw trying to escape the police violence that night was a mother with

her baby in a stroller near the Multnomah County Courthouse. The mother could

not move quickly enough away from the police and sought shelter near the

courthouse wall. Yet again, witnessing this strengthened Plaintiff Martinez’s belief

that the police were not protecting the City or its citizens from anything—they were

just retaliating against protesters for decrying their violent policing tactics.

      107.   Every night thereafter, the Portland Police alleged some minor

violation of the law to declare an “unlawful assembly” and, based on those supposed

“infractions,” weakly justify the discharging of tear gas and other “less lethal”

munitions at Plaintiff Martinez and the hundreds of other protesters.


                                                                  Perkins Coie LLP
27- COMPLAINT                                               1120 N.W. Couch Street, 10th Floor
                                                                Portland, OR 97209-4128
                                                                  Phone: 503.727.2000
                                                                   Fax: 503.727.2222
          Case 3:20-cv-01193     Document 1     Filed 07/22/20   Page 30 of 55




        108.   The Portland Police used tear gas against the protesters nearly every

night until this Court entered an injunction in the Don’t Shoot PDX case on June 9,

2020.

        109.   The same week that Plaintiff Martinez was attending the protests as

an active protester, some graduate students and faculty members at OHSU

organized a group of volunteers to regularly serve as protest medics.

        110.   Plaintiff Martinez decided to join this group of protest medics, because

it was important for him to take a tangible stand against the nightly police

brutality he was witnessing and experiencing.

        111.   He also believed that a large group of protest medics affiliated with

OHSU, one of the most respected teaching hospitals in the nation, would lend

credibility to the protests and help people who were not attending them understand

that they were not full of “violent anarchists” and lawless “mobs,” as Defendants

falsely portrayed them to be.

        112.   Plaintiff Martinez also wanted to send a message that protesters have

a right to protest safely and without fear of police violence. And, because he had

witnessed many nights of Defendants freely discharging tear gas or “less lethal”

munitions against protesters, he wanted to do his part as a participant in the

protests by helping to ensure that injured protesters had the ability to obtain basic

first aid and other healthcare, and to suffer as little harm as possible from

Defendants.

        113.   By his presence, he also wanted to express to protesters that someone

was there for them and they would have access to care if they needed it.




                                                                 Perkins Coie LLP
28- COMPLAINT                                              1120 N.W. Couch Street, 10th Floor
                                                               Portland, OR 97209-4128
                                                                 Phone: 503.727.2000
                                                                  Fax: 503.727.2222
          Case 3:20-cv-01193    Document 1    Filed 07/22/20   Page 31 of 55




              b.     The OHSU volunteer medic group is organized.
       114.   To that end, Plaintiff Martinez began serving as a protest medic with

the OHSU group on June 8.

       115.   For the first couple of nights, the group carried backpacks and

distributed food and water to protesters.

       116.   Eventually, on June 11, they set up a table in Chapman Square. The

table was clearly marked as a medics’ station—it had a banner draped across it

displaying the OHSU logo and was under a tent marked with a medic symbol and

other first-aid signs.

       117.   The protest medics clearly marked the space as an OHSU medic’s

station for a few reasons. First, they wanted people to be able to find the medics

quickly. Second, they wanted to be visible to provide the protesters with some

assurance that help was close at hand. Finally, the medics wanted the police to be

able to identify who they were, so that the police understood the medics were there

to render aid to people in need of urgent medical attention.

       118.   The OHSU medics kept (and still keep) a variety of supplies at the

OHSU medics’ station. This includes medical supplies such as gauze, bandages,
antibiotic ointments, tape, ear plugs, and over-the-counter pain medications. They

also offer wipes and saline solution or other eye wash to help rinse peoples’ eyes

following a tear gas attack.

       119.   Beyond medical supplies, the OHSU medics keep the table stocked

with snacks and water to ensure that protesters remain sufficiently nourished.
       120.   And given the current pandemic, they offer personal protective

equipment such as masks, gloves, and hand sanitizer—so that protesters and other

medics can observe recommended safety measures.



                                                                Perkins Coie LLP
29- COMPLAINT                                             1120 N.W. Couch Street, 10th Floor
                                                              Portland, OR 97209-4128
                                                                Phone: 503.727.2000
                                                                 Fax: 503.727.2222
          Case 3:20-cv-01193     Document 1    Filed 07/22/20   Page 32 of 55




      121.    Their supplies are largely donated from community members and local

businesses.

      122.    As the OHSU volunteer group became more organized, they developed

roles for two different kinds of medics: (1) those who stay at the table and hand out

supplies to other medics and protesters, and (2) those who go “into the field” to

provide support to other medics or direct care to protesters wherever that care is

needed.

      123.    The medics also came to learn that the Portland Police were

recommending that ambulances not enter the protest area, even when someone was

seriously wounded and needed to be treated at a hospital. So, on nights that police

are expected to be particularly violent, OHSU volunteer medics turn their personal

cars into makeshift ambulances.

      124.    Plaintiff Martinez has basic first-aid training, so he typically does not

provide direct physical care to protesters. Instead, he assists other medics who have

higher levels of training by making sure they have adequate supplies. He also

makes sure that protesters have eye wipes, eye solution, and other supplies they

need to feel safe when the police begin using force.

              c.    The Portland Police arrest Plaintiff Martinez for
                    standing at the OHSU medics’ station and unlawfully
                    seize the OHSU medics’ supplies.
      125.    On June 13, Plaintiff Martinez worked as a protest medic at the OHSU

station beginning around 9:00 p.m.

      126.    The medics’ station was at its usual location near the corner of Fourth

Avenue and Madison Street in Chapman Square.

      127.    The crowd of protesters was mainly congregated in front of the federal

courthouse, adjacent to Chapman Square.


                                                                 Perkins Coie LLP
30- COMPLAINT                                              1120 N.W. Couch Street, 10th Floor
                                                               Portland, OR 97209-4128
                                                                 Phone: 503.727.2000
                                                                  Fax: 503.727.2222
          Case 3:20-cv-01193    Document 1     Filed 07/22/20   Page 33 of 55




      128.   Around 10:30 p.m., the Portland police used the LRAD to make an

announcement. The LRAD was positioned around Second Avenue and Main Street,

which was not in direct earshot of Plaintiff Martinez or the other OHSU volunteer

medics. They could not quite hear the announcement until the LRAD repositioned.

      129.   Plaintiff Martinez eventually was able to discern their announcement:

The Portland police had declared an “unlawful assembly” and were ordering

protesters to disperse or else be subject to crowd-control munitions, tear gas, or

arrest.

      130.   In the past, the police had typically given protest attendees about a 30-

minute warning before using crowd-control munitions. Plaintiff Martinez and the

other OHSU volunteer medics therefore spent about five minutes handing out eye

wash and wipes to as many protesters as they could, in anticipation of the likely

imminent tear-gas attack. They then began packing up they supplies, which usually

took them around 20 minutes. About five minutes after they started packing their

supplies, the Portland Police stormed the crowd.

      131.   Plaintiff Martinez saw a line of police coming directly towards the

OHSU medics’ tent, so he started filming the scene. Filming police encounters was a

safety protocol recommended for all OHSU volunteer medics. The OHSU medics’

tent was still standing and it was clear that it was a medics’ station. Plaintiff

Martinez stood in front of the tent, closest to the police, while the other OHSU

volunteers moved quickly to break down the station. When the police approached,

the OHSU medics explained that they were packing up their supplies, after which

they would immediately clear the area. The police told them to leave without their

supplies and directed them to move west.




                                                                 Perkins Coie LLP
31- COMPLAINT                                              1120 N.W. Couch Street, 10th Floor
                                                               Portland, OR 97209-4128
                                                                 Phone: 503.727.2000
                                                                  Fax: 503.727.2222
          Case 3:20-cv-01193     Document 1     Filed 07/22/20   Page 34 of 55




      132.   Plaintiff Martinez still stood between the officers and the OHSU

volunteers, continuing to film, as the volunteers began complying with the officers’

orders. Plaintiff Martinez also began complying with the officers’ orders, moving to

the west, and walking backwards to keep the camera trained on the officers. After

he started to walk, an officer pointed at him and said, “Arrest that guy. Arrest him.”

      133.   An officer (who Plaintiff Martinez later learned was Defendant Officer

Stephen B. Pettey) then arrested him. Zip ties were placed around his wrists.

Plaintiff Martinez did not resist arrest and, in fact, told the officers that one of the

zip ties had slipped off his wrist because they hadn’t tightened it enough. Plaintiff

Martinez was wearing a CamelBak backpack, and the police cut the straps to

remove it from his person.

      134.   They then took him to the Justice Center, where he was detained until

the National Lawyers Guild arranged with the PDX Defense Fund for bail to be

posted on his behalf. The Portland Police released Plaintiff Martinez from the

Justice Center at approximately 5:30 a.m.

      135.   As Plaintiff Martinez was being arrested, the Portland Police ordered

the other OHSU volunteer medics to continue moving to the west, leaving behind

their supplies. The Portland Police confiscated their tent, table, medical and other

supplies, and banner.

      136.   Though the Portland Police denied having confiscated their supplies,

and even told the volunteer medics that they should have known their supplies

would be “stolen” because the area was a “war zone,” the OHSU volunteer medics

eventually recovered their table and supplies from the Portland Police Bureau’s

outgoing trash. To this day, they have not received their tent or banner. They have

since had a new banner made, but they operate without a tent now.


                                                                  Perkins Coie LLP
32- COMPLAINT                                               1120 N.W. Couch Street, 10th Floor
                                                                Portland, OR 97209-4128
                                                                  Phone: 503.727.2000
                                                                   Fax: 503.727.2222
          Case 3:20-cv-01193        Document 1   Filed 07/22/20   Page 35 of 55




             d.     Plaintiff Martinez and the OHSU medics change their
                    practices to avoid further police brutality.
      137.   Following Plaintiff Martinez’s arrest, the OHSU volunteer group was

forced to limit its operations to protect the medics’ safety from police violence and

arrest.

      138.   For example, they usually would start packing up their tent and

supplies by 11:00 p.m., because, in their experience, the police tended to declare an

“unlawful assembly” and began using tear gas and making arrests around 11:30

pm. On some nights, however, the police would surprise them and begin exerting

aggressive crowd-control tactics even earlier than expected, forcing them to stop

providing services to the protesters, pack up their tent and supplies, and leave

much earlier than they wanted.

      139.   Given the message of support the medics were trying to give to the

protesters (and public at large), they would have stayed much later on those nights

and continued offering services to the protesters if they did not fear physical

violence or arrest by the police.

      140.   They also started keeping roll of all OHSU volunteer medics and
instituted a buddy system for medics to watch over one another.

      141.   Plaintiff Martinez, especially, has dramatically decreased his

attendance at the protests since the night of his arrest, as a direct result of his

interactions with the Portland Police.

      142.   In the weeks leading to his arrest, he had attended the protests nearly
every night. After June 13, he scaled his service as a medic to only two or three

nights a week.

      143.   He also has to be much more alert when he attends the protests, to

avoid police interaction. This is out of fear that another (wrongful) arrest could


                                                                  Perkins Coie LLP
33- COMPLAINT                                               1120 N.W. Couch Street, 10th Floor
                                                                Portland, OR 97209-4128
                                                                  Phone: 503.727.2000
                                                                   Fax: 503.727.2222
           Case 3:20-cv-01193     Document 1    Filed 07/22/20   Page 36 of 55




detract from the OHSU volunteer medics’ credibility as a group and complicate

Plaintiff Martinez’s defense against his pending criminal charges.

      3.        The Federal Defendants beat Plaintiffs Durkee and Guest for
                trying to render medical aid.
      144.      Plaintiffs Durkee and Guest live in Lane County and initially

participated in the 2020 Black Lives Matter protests in Eugene. Those protests

have included essentially no police violence.

      145.      Plaintiff Durkee is trained as an EMT and is also a mental-health

professional.

      146.      Plaintiff Guest is a former emergency medical services (EMS)

volunteer.

      147.      While they were participating in the Eugene protests, Plaintiffs

Durkee and Guest watched live-stream footage and followed other social-media

updates about the Portland protests. They were appalled by the repeated police

violence they saw, especially considering that the protesters themselves appeared to

be demonstrating peaceably.

      148.      Plaintiffs Durkee and Guest decided to get involved in the Portland

protests as protest medics, not only because they felt strongly that systemic racism

exists and has repeatedly led to police brutality against Black people, but also

because they knew that their medical training could assist both the protesters and

the larger movement.

      149.      When they attend the protests, and with the intent of clearly

identifying themselves as protest medics, they wear dark-colored clothes with high-

gloss, red duct tape in the shape of crosses on their front and back. They also wear

dark backpacks and helmets with the same red crosses, and wear shoulder patches



                                                                 Perkins Coie LLP
34- COMPLAINT                                              1120 N.W. Couch Street, 10th Floor
                                                               Portland, OR 97209-4128
                                                                 Phone: 503.727.2000
                                                                  Fax: 503.727.2222
           Case 3:20-cv-01193     Document 1    Filed 07/22/20   Page 37 of 55




with red crosses. The crosses are identifiable during the day and at night and can

be seen from any angle.

                a.    The Portland Police and Federal Defendants tear gas and
                      physically assault Plaintiffs Durkee and Guest.
         150.   Their first night serving as medics at the Portland protests was July 4.

         151.   Upon information and belief, both the Portland Police and Federal

Defendants engaged in law-enforcement activities associated with the protests that

night.

         152.   That night, the Portland Police and Federal Defendants employed

violence indiscriminately, including against members of the press, legal observers,

and medics.

         153.   One of the Municipal Doe Defendants or Federal Doe Defendants shot

Plaintiff Guest with a projectile and another officer checked her in the shoulder

with his baton. During both those incidents, Plaintiff Guest was complying with the

officers’ orders to disperse and was not interfering with law-enforcement activities.

         154.   The Portland Police forcibly pushed both Plaintiffs Durkee and Guest,

again, while they were attempting to comply with the officers’ orders to disperse.

         155.   Finally, the Portland Police or Federal Defendants deployed tear gas

indiscriminately that evening. Because Plaintiffs Durkee and Guest position

themselves near the police line to keep a watchful eye for potential injured

protesters, they experienced the brunt of the tear gas. Although they could not see

and had difficulty breathing, they tried to remain calm to avoid creating a panic.

They were concerned that if protesters saw medics panicking, then they too would

start panicking.




                                                                  Perkins Coie LLP
35- COMPLAINT                                               1120 N.W. Couch Street, 10th Floor
                                                                Portland, OR 97209-4128
                                                                  Phone: 503.727.2000
                                                                   Fax: 503.727.2222
         Case 3:20-cv-01193       Document 1   Filed 07/22/20   Page 38 of 55




             b.     The Federal Defendants assault Plaintiffs Durkee and
                    Guest for attempting to render medical aid.
      156.   Plaintiffs Durkee and Guest also served as protest medics on the night

of July 11 and into the morning of July 12. They wore their usual medics’ gear.

      157.   That night, one of the Federal Doe Defendants shot Donavan La Bella

in the head. Plaintiff Durkee was one of the first responders, and he stayed with

Mr. La Bella, applying pressure to his head and maintaining him in the recovery

position until an ambulance arrived. Plaintiff Durkee’s hand is visible in this video,

applying pressure to Mr. La Bella’s head:

https://twitter.com/sparrowmedia/status/1283869468658147336?s=20
      158.   Despite the horrific injury the Federal Defendants inflicted on Mr. La

Bella, they fired impact munitions at protesters later that night.

      159.   Plaintiffs Durkee and Guest cared for people who had extensive

injuries from rubber bullets that prevented them from walking. As they moved

injured people out of the protest and away from the activity, they had to walk

toward federal agents, who were approaching from multiple directions. Some of the

Federal Doe Defendants responded by firing pepper balls at Plaintiffs Durkee and

Guest, as well as the injured protesters they were attempting to help.

      160.   Additionally, as Plaintiff Guest was clearly kneeling down to help an

injured protester, she locked eyes with another Federal Doe Defendant. That

Defendant then threw a tear gas canister at her and the injured protester. It landed

on the ground near them. Plaintiff Guest then lightly kicked the tear gas canister

away from her and the injured protester, at which point the Defendant began

shooting her with rubber bullets. They hit her several times, leaving abrasions and

bruises on her feet and ankles.




                                                                Perkins Coie LLP
36- COMPLAINT                                             1120 N.W. Couch Street, 10th Floor
                                                              Portland, OR 97209-4128
                                                                Phone: 503.727.2000
                                                                 Fax: 503.727.2222
         Case 3:20-cv-01193     Document 1    Filed 07/22/20   Page 39 of 55




      161.   That night, the Federal Defendants tear gassed the area on Third

Avenue in front of the federal courthouse, including Lownsdale Square and

surrounding streets, at least five or six separate times. Each time, the protesters

would clear the area until the tear gas dissipated, and then return to continue their

demonstrations.

      162.   Around 2:00 a.m. on July 5, the Federal Defendants made a large push

to clear the area and keep protesters away for good. They deployed so much tear gas

that Lownsdale Square became engulfed in an essentially opaque cloud.

      163.   Nearly simultaneously, the Portland Police brought their LRAD to the

corner of Third Avenue and Main Street and announced that protesters needed to

clear the area. They began pushing protesters in the same direction as the federal

agents were directing them.

      164.   Plaintiffs Durkee and Guest were on Southwest Broadway, between

Main and Salmon streets, when they heard someone yell for a medic from across

Broadway.

      165.   As they crossed the street to provide aid, they noticed several

protesters attempting to carry a person who appeared to be houseless—and not a

protester—to safety. The protesters stayed with the person until Plaintiffs Durkee

and Guest reached them.

      166.   Before Plaintiffs Durkee and Guest even had time to check on the

person, some of the Federal Doe Defendants began rushing them. Plaintiff Guest

said loudly enough for the Defendants to hear that a civilian, and not a protester,

was injured and needed assistance. The civilian appeared to have been severely

negatively affected by tear gas exposure.




                                                                Perkins Coie LLP
37- COMPLAINT                                             1120 N.W. Couch Street, 10th Floor
                                                              Portland, OR 97209-4128
                                                                Phone: 503.727.2000
                                                                 Fax: 503.727.2222
         Case 3:20-cv-01193      Document 1      Filed 07/22/20    Page 40 of 55




      167.   Those federal agents continued to move toward Plaintiffs Durkee and

Guest, who raised both hands and continued to plead with the agents to allow them

to provide medical care to the clearly ailing person. The agents refused, instructing

them to move to the north, toward Pioneer Square.

      168.   Plaintiff Durkee walked backwards heading north, while Plaintiff

Guest faced frontwards. This is a tactic they use for all movement, to ensure they

have eyes on all things surrounding them.

      169.   As Plaintiff Durkee walked backwards with his arms raised, one of the

Federal Doe Defendants forcefully shoved him, causing both him and Plaintiff

Guest to fall. Plaintiff Guest struck her arm on the ground. Some of the Federal Doe

Defendants then beat both of them with truncheons multiple times. Video:

https://twitter.com/stoggrd/status/1282432033533210625?s=20
      170.   Their resulting injuries prevented them from serving as protest medics

the next evening, even though they wished to do so.

      171.   As Plaintiff Durkee and Plaintiff Guest reflected on that evening, they

understood that simply attending a protest, no matter what conduct you engage in,

is to put your life at grave risk. They did not attend another Portland protest until

July 18, after they were able to purchase helmets and other protective gear.

G.    Plaintiffs are suffering and will continue to suffer irreparable harm.
      172.   Plaintiffs fear for their safety from the Portland Police’s violence.

Protest medics who attend and provide medical aid at the protests are at risk of

being hit with tear gas, rubber bullets, police batons, arrested, and more. Even

medics who remain at medical stations or at the rear of crowds are at risk of injury

and arrest. Those medics who do remain at the rear of crowds cannot provide




                                                                   Perkins Coie LLP
38- COMPLAINT                                                1120 N.W. Couch Street, 10th Floor
                                                                 Portland, OR 97209-4128
                                                                   Phone: 503.727.2000
                                                                    Fax: 503.727.2222
         Case 3:20-cv-01193     Document 1     Filed 07/22/20   Page 41 of 55




medical assistance without injury because the police use strategies like the

“kettling” employed against Plaintiffs on June 5, July 14, and many other nights.

      173.   For these same reasons, Plaintiffs fear for their safety from the

Federal Defendants’ violence. Since President Trump ordered federal agents to go to

Portland to quell protests, the Federal Defendants have been coordinating with the

Portland Police to violently disperse demonstrators, neutrals, and medics standing

behind a medical-supply table. The Federal Defendants use the same types (or

worse) of force—chemical irritants, rubber bullets, batons—as the Portland Police.

And they have emerged from unmarked vehicles clad in unmarked uniforms to

abduct suspected protesters.

      174.   Plaintiffs wish to continue attending protests to provide medical

treatment when Defendants indiscriminately injure protesters, journalists, and

neutral legal observers. They want to offer support and comfort that when the

outpouring of violence from the police begins, those present will be cared for.

Defendants have prevented Plaintiffs and other medics from providing aid when

police have dispersed protesters and have repeatedly told medics that they will be

arrested and assaulted if they fail to stop administering first aid to injured

demonstrators, journalists, and neutral legal observers.

      175.   On information and belief, countless others would serve as protest

medics and volunteer their time to provide medical assistance, but for fear that they

would be subject to violence from Defendants, have chosen to stay away.




                                                                 Perkins Coie LLP
39- COMPLAINT                                              1120 N.W. Couch Street, 10th Floor
                                                               Portland, OR 97209-4128
                                                                 Phone: 503.727.2000
                                                                  Fax: 503.727.2222
         Case 3:20-cv-01193       Document 1      Filed 07/22/20     Page 42 of 55




      176.   There are no signs that the violence showcased towards Plaintiffs will

end. As long as demonstrations persist, and Defendants continue to use the same

levels of force, Plaintiffs and other medics will need to administer medical aid. In

fact, Acting Secretary Wolf has said on several occasions that the Federal

Defendants “will never surrender” and that they “will prevail” against “violent

extremists” and “violent anarchists.” See Figures 8 and 9 below.




        Figure 8: Acting Secretary Wolf's since-deleted Tweet from Portland visit,
        July 17, 2020.




                                                                     Perkins Coie LLP
40- COMPLAINT                                                  1120 N.W. Couch Street, 10th Floor
                                                                   Portland, OR 97209-4128
                                                                     Phone: 503.727.2000
                                                                      Fax: 503.727.2222
           Case 3:20-cv-01193      Document 1     Filed 07/22/20     Page 43 of 55




                Figure 9: Acting Secretary Wolf's since-deleted Tweet from
                Portland visit, July 17, 2020.

       177.   No matter how peaceful the protests are, Defendants will remain in

Portland and Plaintiffs will be at risk of injury. President Trump declared that if
the protests start[] again, we’ll quell it again very easily. It’s not hard to do if you

know what you’re doing.” 6 Defendants’ use of force has and will continue to cause

irreparable harm to Plaintiffs.

       178.   Plaintiffs fear for their safety from police violence because they have

been attacked and injured repeatedly and without warning throughout the last

approximately 50 days. Plaintiffs, as protest medics, are at risk of being hit with


       6
               https://www.cbsnews.com/news/portland-protests-tear-gas-oregon-officials-call-
for-federal-authorities-to-leave/.

                                                                     Perkins Coie LLP
41- COMPLAINT                                                  1120 N.W. Couch Street, 10th Floor
                                                                   Portland, OR 97209-4128
                                                                     Phone: 503.727.2000
                                                                      Fax: 503.727.2222
           Case 3:20-cv-01193      Document 1      Filed 07/22/20    Page 44 of 55




tear gas, rubber bullets, truncheons, arrest, and more. Even protest medics who

remain apart from the crowd cannot carry out their humanitarian mission without

serious risk of harm because officers specifically target them and their property.

       179.   Plaintiffs wish to continue supporting the protests by serving as

protest medics. They wish to continue treating protester injuries and doing their

part to create a safer protest environment. They do so because they believe in the

anti-racism message at the heart of the protests, and because they believe creating

a safer environment will amplify that message.

       180.   The protests in Portland are growing in size and strength in opposition

to the growing presence of anonymous federal troops on the streets of Portland. 7
Groups not traditionally associated with confronting police violence have begun to

form. For example, a group of women recently stood before the Portland Justice

Center with locked arms and chanted: “Feds stay clear. Moms are here.” 8

       181.   Targeting protest medics limits their ability to support protesters with

medical care. Even a temporary deprivation of the Fourth and First Amendment

freedoms, including the right to free speech, unquestionably constitutes irreparable

injury.




       7
                See Violent protest clashes turned Portland into a ‘right-wing’ boogeyman.’
Here’s how it happened, Washington Post, July 21, 2020,
https://www.washingtonpost.com/nation/2020/07/21/portland-feds-protests/ (describing de-
escalation by late June, and swelling of protest size in direct response to presence of federal
officers in early July).
        8
                From Antifa to Mothers in Helmets, Diverse Elements Fuel Portland Protests,
New York Times, July 19, 2020, https://www.nytimes.com/2020/07/19/us/portland-protests.html
(describing disparate groups of families, businesspeople, political leaders, and young people)

                                                                     Perkins Coie LLP
42- COMPLAINT                                                  1120 N.W. Couch Street, 10th Floor
                                                                   Portland, OR 97209-4128
                                                                     Phone: 503.727.2000
                                                                      Fax: 503.727.2222
          Case 3:20-cv-01193       Document 1    Filed 07/22/20   Page 45 of 55




                               CAUSES OF ACTION

                              FIRST CAUSE OF ACTION

 (Violation of the First Amendment, 42 U.S.C. §1983, Against the Portland

      Police Officially and the Municipal Doe Defendants Individually)

       182.     Plaintiffs incorporate all paragraphs above by reference as if fully set

forth herein.

       183.     Plaintiffs engaged in constitutionally protected speech, as active

participants in the Black Lives Matter protests in Portland, Oregon. Plaintiffs

sought to protest in support of Black lives and against systemic racism and police

brutality.

       184.     Plaintiffs engaged in constitutionally protected expressive conduct

through their works as protest medics, by creating a safer environment for

protesters. Plaintiffs provided medical services, supplies, and treatment to fellow

protesters. Plaintiffs intended to convey a particularized message that protesters

have a right to engage in constitutionally protected speech without fear of violence,

and Plaintiffs served as protest medics to take a stand against federal and law

enforcement officials who have injured protesters. The likelihood is great that

Defendants understand Plaintiffs’ particularized message, since Plaintiffs

established themselves as medics with clearly-identifiable statements, clothing,

equipment, and insignia.

       185.     Defendants’ physical violence and deployment of chemical irritants and

munitions against Plaintiffs and other protesters would chill a person of ordinary

firmness from continuing to participate in protests as demonstrators and medics.

Defendants’ actions caused grave, physical injuries and psychological trauma to

Plaintiffs.

                                                                   Perkins Coie LLP
43- COMPLAINT                                                1120 N.W. Couch Street, 10th Floor
                                                                 Portland, OR 97209-4128
                                                                   Phone: 503.727.2000
                                                                    Fax: 503.727.2222
          Case 3:20-cv-01193       Document 1    Filed 07/22/20   Page 46 of 55




      186.      Defendants indiscriminately unleashed chemical irritants, deployed

munitions, and engaged in physical violence against Plaintiffs, establishing that

Plaintiffs’ protected activities—and their overall message against police brutality—

were a substantial motivating factor in Defendants’ conduct.

      187.      Given that Defendants’ actions would chill a person of ordinary

firmness from engaging in constitutionally-protected speech, and that Plaintiffs’

protected activities were a substantial motivating factor in Defendants’ conduct,

Defendants retaliated against Plaintiffs in violation of the First Amendment to the

U.S. Constitution.

      188.      As a direct result of harm that Plaintiffs have suffered, they seek

prospective injunctive relief against the Portland Police and damages in an amount

to be proven at trial against the individual Municipal Doe Defendants.

                             SECOND CAUSE OF ACTION

(Violation of the Fourth Amendment, 42 U.S.C. §1983, Against the Portland

      Police Officially and the Municipal Doe Defendants Individually)

      189.      Plaintiffs incorporate all paragraphs above by reference as if fully set

forth herein.

      190.      Plaintiffs were seized by the Portland Police when their officers

intentionally, through chemical irritants, bullets, and physical force terminated

their freedom of movement.

      191.      Plaintiffs were present at the protests to provide medical assistance.

Plaintiffs did not commit any crimes, pose any threat to any officers or any other

person, or resist arrest.

      192.      Using chemical weapons, semi-lethal projectiles, and riot batons

against parties who are not engaged in criminal activity and pose no threat to


                                                                   Perkins Coie LLP
44- COMPLAINT                                                1120 N.W. Couch Street, 10th Floor
                                                                 Portland, OR 97209-4128
                                                                   Phone: 503.727.2000
                                                                    Fax: 503.727.2222
         Case 3:20-cv-01193     Document 1      Filed 07/22/20    Page 47 of 55




anyone’s safety is an unconstitutionally excessive use of force. The Portland Police’s

seizure of Plaintiffs, thus, was objectively unreasonable. The Portland Police, under

color of state and federal law, subjected or caused Plaintiffs to be subjected to the

deprivation of rights secured by the Fourth Amendment to the United States

Constitution.

      193.   The Portland Police seized Plaintiffs’ property when officers

confiscated from Plaintiffs their medical supplies and medics’ table materials,

including a tent, banner, and table, without a warrant.

      194.   Plaintiffs used the medical supplies and medics’ table materials to

provide injured protesters with medical care.

      195.   The Portland Police had no probable cause to associate the medical

supplies and medics’ table materials with criminal activity. The Portland Police’s

seizures of Plaintiffs’ property, thus, was objectively unreasonable. Under color of

state and federal law, the Portland Police subjected or caused Plaintiffs to be

subjected to the deprivation of rights secured by the Fourth Amendment to the

United States Constitution.

      196.   It was the City of Portland’s policy, practice, or custom, as well as its

failure to train and supervise its employees and agents and issue corrective

instructions after violations were brought to light, that caused the Fourth

Amendment violations.

      197.   The City of Portland’s failure to supervise and train its employees and

agents with respect to the Fourth Amendment rights of Plaintiffs, including a

failure to investigate and discipline officers for Fourth Amendment violations,

amounts to deliberate indifference to the rights of Plaintiffs.




                                                                 Perkins Coie LLP
45- COMPLAINT                                              1120 N.W. Couch Street, 10th Floor
                                                               Portland, OR 97209-4128
                                                                 Phone: 503.727.2000
                                                                  Fax: 503.727.2222
         Case 3:20-cv-01193        Document 1    Filed 07/22/20   Page 48 of 55




      198.      The pattern of similar constitutional violations against Plaintiffs

demonstrates the City of Portland’s deliberate indifference to Plaintiffs’ Fourth

Amendment rights.

      199.      In light of the multiple constitutional violations documented above, the

need for more supervision or training was so obvious, and the inadequacy of the

training and supervision so likely to result in the violation of constitutional rights,

that the City of Portland demonstrated its deliberate indifference to the need for

such training and supervision.

      200.      Plaintiffs reasonably fear further retaliation in the future in violation

of the Fourth Amendment if they continue to participate in constitutionally

protected activity.

                              THIRD CAUSE OF ACTION

(Violation of the First Amendment Against the Federal Doe Defendants in

                      their Official and Individual Capacities)

      201.      Plaintiffs incorporate all paragraphs above by reference as if fully set

forth herein.

      202.      This action arises under Bivens v. Six Unknown Named Agents of

Federal Bureau of Narcotics, 403 U.S. 388 (1971).

      203.      Regardless of the existence of an implied cause of action under Bivens,

the federal courts have inherent authority to grant injunctive relief to direct

compliance of the federal government and individual federal officials with the First

Amendment.

      204.      Plaintiffs have a constitutionally protected right under the First

Amendment, which prohibits the federal government from “abridging the freedom of

speech, or of the press; or the right of the people peaceably to assemble.” When the


                                                                   Perkins Coie LLP
46- COMPLAINT                                                1120 N.W. Couch Street, 10th Floor
                                                                 Portland, OR 97209-4128
                                                                   Phone: 503.727.2000
                                                                    Fax: 503.727.2222
         Case 3:20-cv-01193     Document 1     Filed 07/22/20   Page 49 of 55




federal government violates that right, the victim is entitled to sue the responsible

officers. Mendocino Environmental Center v. Mendocino County, 14 F.3d 457, 464

(9th Cir. 1994).

      205.   Plaintiffs provide medical services to protesters as an act of expression

and a form of speech. By their presence, they send a message to all protesters,

journalists, and neutral legal observers that someone will be there to care for them,

even when the Portland Police and Federal Defendants (who have their own medics

that exist only to assist their own), and their agents, are actively harming them.

The likelihood is great that the Federal Doe Defendants understand Plaintiffs’

particularized message, since Plaintiffs established themselves as medics with

clearly-identifiable statements, clothing, equipment, and insignia.

      206.   The Federal Doe Defendants, acting under color of federal authority,

which includes, but is not limited to, the Executive Order, violated Plaintiffs’ rights

under the First Amendment, by intentionally abridging through violence and

intimidation, the abilities of Plaintiffs to express themselves as described above.

      207.   For example, the Federal Doe Defendants intentionally violated

Plaintiffs’ First Amendment rights as alleged above, by, among other things, firing

tear gas and pepper balls specifically at Plaintiffs Durkee and Guest, while those

Plaintiffs moved injured protesters out of the way and to safety. They also

forcefully shoved Plaintiff Durkee while he walked backwards with his arms raised,

causing both him and Plaintiff Guest to fall. Some of the Federal Doe Defendants

then beat both of them with truncheons multiple times.

      208.   The Federal Doe Defendants also fired tear gas and rubber bullets

directly at Plaintiff Guest, while she attempted to provide first aid to a protester.




                                                                 Perkins Coie LLP
47- COMPLAINT                                              1120 N.W. Couch Street, 10th Floor
                                                               Portland, OR 97209-4128
                                                                 Phone: 503.727.2000
                                                                  Fax: 503.727.2222
            Case 3:20-cv-01193     Document 1    Filed 07/22/20   Page 50 of 55




       209.     And with respect to Plaintiff Wise, the Federal Doe Defendants shot

him in the legs with pepper balls, as he stood in clearly marked “red-cross” clothing

in a park that did not contain any federal property.

       210.     Each of those constitutional violations caused Plaintiffs direct harm,

including, but not limited to, respiratory damage, abrasions, and bruising.

       211.     Each of the Plaintiffs would like to continue to render aid to protest

participants in future protests. Each of them is in fear that the Federal Defendants

will take actions and perform operations to violate their First Amendment rights, as

they have been doing night after night.

       212.     Any available statutory remedy that the Plaintiffs might have to

redress their harm does not provide a meaningful remedy.

       213.     Therefore, Plaintiffs are entitled to damages in an amount to be proven

at trial.

                             FOURTH CAUSE OF ACTION

 (Violation of the Fourth Amendment Against the Federal Doe Defendants

                     in their Official and Individual Capacities)

       214.     Plaintiffs incorporate all paragraphs above by reference as if fully set

forth herein.

       215.     This action arises under Bivens v. Six Unknown Named Agents of

Federal Bureau of Narcotics, 403 U.S. 388 (1971).

       216.     Regardless of the existence of an implied cause of action under Bivens,

the federal courts have inherent authority to grant injunctive relief to direct

compliance of the federal government and individual federal officials with the

Fourth Amendment.




                                                                   Perkins Coie LLP
48- COMPLAINT                                                1120 N.W. Couch Street, 10th Floor
                                                                 Portland, OR 97209-4128
                                                                   Phone: 503.727.2000
                                                                    Fax: 503.727.2222
         Case 3:20-cv-01193     Document 1     Filed 07/22/20   Page 51 of 55




      217.   Plaintiffs have a constitutionally protected right under the Fourth

Amendment, which guarantees citizens the right “to be secure in their persons . . .

against unreasonable . . . seizures.” That right includes freedom from excessive

force by federal law enforcement officers.

      218.   The Federal Doe Defendants, acting under color of federal authority,

which includes, but is not limited to, the Executive Order, violated Plaintiffs’ rights

under the Fourth Amendment, by using excessive force.

      219.   For example, the Federal Doe Defendants intentionally violated

Plaintiffs’ Fourth Amendment rights as alleged above, by, among other things,

firing tear gas and pepper balls specifically at Plaintiffs Durkee and Guest, while

those Plaintiffs moved injured protesters out of the way and to safety. They also

forcefully shoved Plaintiff Durkee while he walked backwards with his arms raised,

causing both him and Plaintiff Guest to fall. Some of the Federal Doe Defendants

then beat both of them with truncheons multiple times.

      220.   The Federal Doe Defendants also fired tear gas and rubber bullets

directly at Plaintiff Guest, while she attempted to provide first aid to a protester.

      221.   And with respect to Plaintiff Wise, the Federal Doe Defendants shot

him in the legs with pepper balls, as he stood in clearly marked “red-cross” clothing

in a park that did not contain any federal property.

      222.   Each of those constitutional violations caused Plaintiffs direct harm,

including, but not limited to, respiratory damage, abrasions, and bruising.

      223.   Each of the Plaintiffs would like to continue to render aid to protest

participants in future protests. Each of them is in fear that the Federal Defendants

will take actions and perform operations to violate their Fourth Amendment rights,

as they have been doing night after night.


                                                                 Perkins Coie LLP
49- COMPLAINT                                              1120 N.W. Couch Street, 10th Floor
                                                               Portland, OR 97209-4128
                                                                 Phone: 503.727.2000
                                                                  Fax: 503.727.2222
            Case 3:20-cv-01193     Document 1    Filed 07/22/20    Page 52 of 55




       224.     Any available statutory remedy that the Plaintiffs might have to

redress their harm does not provide a meaningful remedy.

       225.     Therefore, Plaintiffs are entitled to damages in an amount to be proven

at trial.

                              FIFTH CAUSE OF ACTION

 (Administrative Procedures Act (“APA”) Against the Federal Defendants)

       226.     Plaintiffs incorporate all paragraphs above by reference as if fully set

forth herein.

       227.     As authorities of the United States Government, the Federal

Defendants are “agencies” as defined under the federal APA.

       228.     Under the APA, the Federal Defendants are prohibited from acting in

ways that are “arbitrary, capricious, an abuse of discretion, or otherwise not in

accordance with law” and “contrary to constitutional right.” 5 U.S.C. § 706.

       229.     The Executive Order authorizes the Federal Defendants to provide

law-enforcement services in Oregon, solely for the purpose of “providing assistance

for the protection of federal monuments, memorials, statues, and property.”

       230.     Additionally, ORS 133.245 authorizes federal law enforcement officers

to “arrest a person” in Oregon for violations of state law.

       231.     Notwithstanding the limitations of the Executive Order and ORS

133.245, the Federal Defendants have adopted a policy and have given direction to

federal officers to engage in generalized anti-protest law enforcement, including

dispersal of crowds with uses of force such as deployment of chemical irritants and

munitions to quell protest activity. Federal officials’ public statements indicate that

the anti-protest law enforcement authorized and directed pursuant to these policies




                                                                    Perkins Coie LLP
50- COMPLAINT                                                 1120 N.W. Couch Street, 10th Floor
                                                                  Portland, OR 97209-4128
                                                                    Phone: 503.727.2000
                                                                     Fax: 503.727.2222
          Case 3:20-cv-01193       Document 1    Filed 07/22/20   Page 53 of 55




and directives are without regard to the location or other nexus with federal

monuments, memorials, statues, and property.

      232.      Through the above-described policies and directions, and with

implementation of those policies and directions against the individual Plaintiffs and

others, the Federal Defendants have acted arbitrarily and capriciously, abused their

discretion, and not in accordance with the Executive Order and ORS 133.245.

      233.      Plaintiffs have suffered a legal wrong because of the Federal

Defendants’ actions; they have been adversely affected or aggrieved by those

actions; and they will continue to be adversely affected by them night after night.

Plaintiffs are thus entitled to judicial review thereof and injunctive relief.

      234.      Therefore, Plaintiffs request that the Court hold the Federal

Defendants’ actions unlawful, pursuant to the APA, and grant all appropriate relief.

                              SIXTH CAUSE OF ACTION

                                (Declaratory Judgment)

      235.      Plaintiffs incorporate all paragraphs above by reference as if fully set

forth herein.

      236.      Plaintiffs intend to continue rendering aid to protest attendees in

Portland as a show of their solidarity and support for the protesters’ message, the

Black Lives Matter movement, and for their own message to Defendants that their

violence will not deter Oregonians from exercising their free speech rights.

Plaintiffs are fearful, however, that they will be subjected to police violence or

dispersed without reason. Plaintiffs are also fearful that the police will continue to

use “kettling” tactics against protesters that sweep in all protest attendees.

      237.      As a result of the acts described in the preceding paragraphs, there

exists a controversy of sufficient immediacy and reality to warrant issuing a


                                                                   Perkins Coie LLP
51- COMPLAINT                                                1120 N.W. Couch Street, 10th Floor
                                                                 Portland, OR 97209-4128
                                                                   Phone: 503.727.2000
                                                                    Fax: 503.727.2222
           Case 3:20-cv-01193       Document 1   Filed 07/22/20   Page 54 of 55




declaratory judgment that threatening Plaintiffs with arrest, arresting them, and

targeting them for uses of force, while they were engaged in constitutionally

protected acts of speech and expressive conduct during protests, including rendering

first aid to protest attendees, violates the First Amendment.

      238.    As a result of the acts described in the preceding paragraphs, there

exists a controversy of sufficient immediacy and reality to warrant issuing a

declaratory judgment that threatening Plaintiffs with arrest, arresting them, and

targeting them for uses of force, while they were engaged in constitutionally

protected acts of speech and expressive conduct during protests, including rendering

first aid to protest attendees, violates the Fourth Amendment.

      239.    A judicial declaration is necessary and appropriate so that Plaintiffs

may ascertain their rights to engage in constitutionally protected acts of speech and

expressive conduct during protests, including rendering first aid to protest

attendees.
      240.    Plaintiffs are entitled to a declaratory judgment that Defendants may

not threaten them with arrest, arrest them, or target them for uses of force, while

they are engaged in constitutionally protected acts of speech and expressive conduct

during protests, including rendering first aid to protest attendees.

                             PRAYER FOR RELIEF
      WHEREFORE, Plaintiffs pray for relief against Defendants as follows:

      A.      Declaratory relief;

      B.      Injunctive relief;

      C.      Compensatory damages;

      D.      Punitive damages;

      E.      An award of pre-judgment interest;


                                                                  Perkins Coie LLP
52- COMPLAINT                                               1120 N.W. Couch Street, 10th Floor
                                                                Portland, OR 97209-4128
                                                                  Phone: 503.727.2000
                                                                   Fax: 503.727.2222
           Case 3:20-cv-01193   Document 1     Filed 07/22/20    Page 55 of 55




      F.      An award of attorneys’ fees and costs pursuant to 42 U.S.C. § 1988 and

the Equal Access to Justice Act;

      G.      Any other relief the Court deems proper.


DATED: July 22, 2020                         PERKINS COIE LLP


                                             By: /s/ Rian Peck
                                                 Rian Peck, OSB No. 144012
                                                 Thomas R. Johnson, OSB No. 010645
                                                 Misha Isaak, OSB No. 086430
                                                 Nathan Morales, OSB No. 145763
                                                 Shane Grannum, pro hac vice pending
                                                 Sarah Mahmood, pro hac vice pending
                                                 Zachary Watterson, pro hac vice pending
                                                 PERKINS COIE LLP

                                                 Kelly K. Simon, OSB No. 154213
                                                 AMERICAN CIVIL LIBERTIES UNION
                                                 FOUNDATION OF OREGON

                                             Attorneys for Plaintiffs




                                                                 Perkins Coie LLP
53- COMPLAINT                                              1120 N.W. Couch Street, 10th Floor
                                                               Portland, OR 97209-4128
                                                                 Phone: 503.727.2000
                                                                  Fax: 503.727.2222
